IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-47,915-04


                   EX PARTE RICHARD CHARLES FININEN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 2015F00270A IN THE 5TH DISTRICT COURT
                               FROM CASS COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of bail jumping and failure to appear and sentenced to forty years’

imprisonment. The Sixth Court of Appeals affirmed his conviction. Fininen v. State, No. 06-16-

00039-CR (Tex. App.—Texarkana Oct. 27, 2016)(not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that appellate counsel failed to timely inform Applicant that conviction

had been affirmed. Based on the record, the trial court has determined that Applicant was not

informed of the appellate court’s decision and that Applicant would have timely filed a petition for

discretionary review but for his lack of notice.
                                                                                                    2

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005).            Applicant may file an out-of-time petition for

discretionary review of the judgment of the Court of Appeals in cause number. Should Applicant

decide to file a petition for discretionary review, he must file it with this Court within thirty days

from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: May 18, 2022

Do not publish